EXAMINER'S AMENDMENT
Election/Restrictions
Claims 1, 3, 4 and 6 through 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 05 June 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0057117 application as required by 37 CFR 1.55. The request to retrieve electron priority applications submitted by applicant on January 14, 2021 failed to retrieve these documents.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
	As was discussed in the previous Office Action, Kim ‘081 (Korean Patent No. 10-1835081) taught a waterproof asphalt concrete composition comprising aggregate. However, Kim ‘081 did not fairly teach or suggest the aggregate size and concentration distribution comprised of, based on 100 parts by weight of the asphalt, 5 to 200 parts by weight of aggregate having a particle size of 0.08 to 2.49 mm, 50 to 200 parts by weight of aggregate having a particle size of 2.5 to 5.99 mm, 45 to 400 parts by weight of aggregate having a particle size of 6 to 9.99 mm, 200 to 600 parts by weight of aggregate having a particle size of 10 to 12.99 mm, and 200 to 600 parts by weight of aggregate having a particle size of 13 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 and 3 through 15 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712